internal_revenue_service number release date index number ------------------------------------------------------------ ------------- ----------------- -------------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b02 plr-134270-15 date date taxpayer ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ------------------ state a -------------- exchange -------------- date year year ---------------------- ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ------- dear -------------- we respond to your date request for rulings under sec_301 and sec_305 of the internal_revenue_code_of_1986 as amended the code the information received in that request is summarized below summary of facts taxpayer is a state a corporation that is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis taxpayer has one class of voting common_stock outstanding the common_stock which is publicly traded and listed on the exchange plr-134270-15 taxpayer intends to elect under sec_856 of the code to be treated as a real_estate_investment_trust reit effective date first reit taxable_year and expects to make one or more distributions during year and year to its common_stock shareholders in a combination of cash and common_stock stock and cash distributions with respect to each stock and cash distribution taxpayer will give each common_stock shareholder an election to receive its portion of the distribution i entirely in cash the cash_option or ii entirely in common_stock the equity_option in the event that a shareholder does not make an election that shareholder will be considered to have chosen the equity_option in no event will the total amount of cash available in a stock and cash distribution the cash amount be other than a specified percentage of the aggregate value of each stock and cash distribution which will not be less than percent of the aggregate value of each stock and cash distribution if the number of common_stock shareholders that elect the cash_option would result in the payment of cash in an aggregate amount that is less than or equal to the cash amount then all shareholders electing the cash_option will receive cash equal to the amount elected however if the number of common_stock shareholders that elect the cash_option would result in the payment of cash in an aggregate amount that would exceed the cash amount then each shareholder electing the cash_option will receive a pro_rata portion of the cash amount which will not be less than percent of its entire entitlement under the distribution and the remaining balance in the common_stock a common_stock shareholder electing the equity_option will receive its full entitlement in the common_stock except possibly with regard to fractional shares taxpayer may pay cash in lieu of issuing fractional shares of the common_stock although any cash paid in lieu of fractional shares will not count against the cash amount taxpayer currently has outstanding one convertible security the year convertible debt which contains anti-dilution provisions in its indenture thus in connection with each stock and cash distribution and pursuant to the terms of the year convertible debt the conversion rate applicable to the year convertible debt will be increased the adjustment which will entitle each holder of the year convertible debt a holder to receive upon conversion a greater number of the common_stock and thus a greater proportionate interest in the assets or e_p of taxpayer than it otherwise would receive if the adjustment were not made taxpayer makes the following representations representations plr-134270-15 a each stock and cash distribution will be made by taxpayer to its shareholders with respect to the common_stock which is publicly traded on the exchange b each stock and cash distribution will be made during taxpayer’s year or year taxable_year c with respect to each stock and cash distribution each common_stock shareholder will have the right to elect to receive the cash_option or the equity_option provided that i the available cash amount will not be less than percent of the aggregate declared distribution and ii in the event that the cash_option is oversubscribed each oversubscribing shareholder electing the cash_option will receive a pro_rata amount of cash corresponding to its entitlement under the declaration but in no event will any shareholder electing the cash_option receive less than percent of its entire entitlement under the declaration in cash d the total number of shares of the common_stock to be issued in each stock and cash distribution will be determined by dividing i the product of the total amount of the stock and cash distribution per share multiplied by the number of outstanding shares of common_stock less the amount of cash used in the distribution which shall not be not greater than the cash amount by ii the volume-weighted average trading price of a share of the common_stock on the exchange as of the close of trading during a specified period before the stock and cash distribution’s payment_date the average closing price of a share of the common_stock on the exchange during a specified period before the stock and cash distribution’s payment_date or a similar formula e the calculation of the number of shares of the common_stock to be received by each shareholder in each stock and cash distribution will be determined over a period of up to two weeks ending as close as practicable to the payment_date based upon a formula utilizing market prices on the exchange that is designed to equate in value the number of shares to be received with the amount of cash that could be received instead f the adjustments for each convertible security are typical for comparable convertible securities in accordance with market practices and norms and are designed to adjust the conversion rates so that each holder receives value comparable to the distribution it would have received had it previously converted its holding of the convertible security into the common_stock and then received the stock and cash distribution paid on that common_stock plr-134270-15 g the actual distribution of the cash and the common_stock in each stock and cash distribution will be made as soon as reasonably practicable following the date of the election deadline for such stock and cash distribution rulings based solely on the information provided and the representations made we rule as follows any and all cash and the common_stock distributed in each stock and cash distribution by taxpayer to holders of the common_stock pursuant to the election described above shall be treated as a distribution_of_property with respect to the common_stock to which sec_301 applies sec_301 and sec_305 provided that pursuant to the election described above taxpayer distributes some cash to holders of the common_stock in a stock and cash distribution then the adjustment to the year convertible debt required as a result of the distribution shall constitute a deemed_distribution to which sec_301 applies by reason of sec_305 and c to the holders of the year convertible debt caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings moreover no opinion is expressed as to whether taxpayer will qualify as a reit under subchapter_m part ii of chapter of the code furthermore no opinion is expressed as to whether any distribution will satisfy the distribution_requirements of sec_857 of the code procedural statements the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-134270-15 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ______________________________ filiz a serbes chief branch office of the associate chief_counsel corporate
